Exhibit 99.2 Internal Memorandum Date:June 11, 2009 To: Delta Colleagues Worldwide From: Richard Anderson and Ed Bastian Subject: Global Recession and Rising Oil Prices Forcing Additional Changes To Our Business We are all seeing negative impacts from the global recession and rising oil prices not only in the news, but also in our communities and personal finances.Clearly, the airline industry is not immune.Industry passenger revenues have declined nearly 20 percent in the first four months of the year compared to the same period in 2008.
